Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, 12, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RCC.61 (“RCS Common Core Service Description Document Version 1.0”) in view RCC.07 (“Rich Communication Suite 6.0 Advanced Communications Services and Client Specification Version 7.0”) and VYMENETS et al. (US 20100217809).

Regarding claim 1, 13, RCC.61 teaches a method of exchanging messages, the method implemented by a user terminal configured to transmit a message via one of a first network and a second network (section 4.2.3,  User A, Sender connecting to Cellular network; User B-Recevier connecting to cellular and RCS), the method of implemented when the user terminal is in a second mode of transmission (SMS) for a contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, Parties in SMS conversation), the method comprising: 
receiving a contact terminal network notification of the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server), and 
upon receipt of the contact terminal network connection notification, triggering of a toggling of the user terminal into a first mode of transmission (RCS) for the contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages), receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages).
However, RCC.61 does not explicitly teach receiving from a message server; the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network; receipt of the connection notification originated from the message server; a message forwarded by the message server of the first network.
But, RCC.07 in a similar or same field of endeavor teaches receiving from the message server of the first network (section 3.12.4.2.1.1, messaging server for store and forward); the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients); receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network forwarded by the message server of the first network (section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 and RCC.07 do not teach the contact terminal network connection notification indicating that the contact terminal has connected to the first network; the toggling being performed while the user terminal is in the second mode of transmission for the contact terminal, before receipt by the user terminal of a message from the contact terminal in the first mode of transmission.
But, VYMENETS et al. (US 20100217809) in a similar or same field of endeavor teaches the contact terminal network connection notification indicating that the contact terminal has connected to the first network (par. 102, 128, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…   User A selects button 350 to continue chatting with User B in Facebook.TM. Chat, thereby switching the current messaging client mode 356 from the pin-to-pin messenger to Facebook.TM. Chat mode 356b); the toggling being performed while the user terminal is in the second mode of transmission for the contact terminal (claim 8, par. 128, 129, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…Selecting one of these buttons 350, 351 toggles the current messaging client to the desired standby messaging client), before receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network (par. 88, 128, 129, the current messaging client mode 356b has been updated in the information bar 334 and the conversation screen 334 remains active between User A and User B. This indicates that the current messaging conversation, using the pin-to-pin messaging client, becomes the previous messaging conversation and a new messaging conversation is started utilizing the desired messaging client, in this example Facebook.TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VYMENETS in the system of RCC.61 and RCC.07 to implement the setting the preferred received protocol.
The motivation would have been to optimize the preferred protocol in different scenarios. 

Regarding claim 2, RCC.61 teaches the method of claim 1, wherein triggering the toggling is performed subsequent to a detection, by the messaging server, of connection of the contact terminal to the first network (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party); the operator capability server deliver capabilities).

Regarding claim 3, RCC.61 teaches the method of claim 1, wherein the first network is a data network and the second network a circuit network (R15-5-25, data switches and Circuit switch fall back).

Regarding claim 4, RCC.61 teaches a communication device for communicating messages of a user terminal, 
the communication device configured to transmit a message via one of a first network and a second network (section 4.2.3,  User A, Sender connecting to Cellular network; User B-Recevier connecting to cellular and RCS), 
the communication device comprising:
a controller configured to trigger, on receipt of a contact terminal network connection notification from the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server), 
the contact terminal network connection notification configured to trigger a toggling of the user terminal of the user into a first mode of transmission for the contact terminal, when the user terminal is in a second mode of transmission for the contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages).
However, RCC.61 does not explicitly teach receipt from a message server; the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network; a message forwarded by the message server of the first network.
But, RCC.07 in a similar or same field of endeavor teaches receiving from the message server of the first network (section 3.12.4.2.1.1, messaging server for store and forward); the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients); receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network forwarded by the message server of the first network (section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 and RCC.07 do not teach the contact terminal network connection notification indicating that the contact terminal has connected to the first network; the toggling being performed while the user terminal is in the second mode of transmission for the contact terminal, before receipt by the user terminal of a message from the contact terminal in the first mode of transmission.
But, VYMENETS et al. (US 20100217809) in a similar or same field of endeavor teaches the contact terminal network connection notification indicating that the contact terminal has connected to the first network (par. 102, 128, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…   User A selects button 350 to continue chatting with User B in Facebook.TM. Chat, thereby switching the current messaging client mode 356 from the pin-to-pin messenger to Facebook.TM. Chat mode 356b); the toggling being performed while the user terminal is in the second mode of transmission for the contact terminal (claim 8, par. 128, 129, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…Selecting one of these buttons 350, 351 toggles the current messaging client to the desired standby messaging client), before receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network (par. 88, 128, 129, the current messaging client mode 356b has been updated in the information bar 334 and the conversation screen 334 remains active between User A and User B. This indicates that the current messaging conversation, using the pin-to-pin messaging client, becomes the previous messaging conversation and a new messaging conversation is started utilizing the desired messaging client, in this example Facebook.TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VYMENETS in the system of RCC.61 and RCC.07 to implement the setting the preferred received protocol.
The motivation would have been to optimize the preferred protocol in different scenarios. 


Regarding claim 5, RCC.61 teaches a user terminal comprising a device for communicating messages configured to transmit a message via one of a first network and a second network (section 4.2.3,  User A, Sender connecting to Cellular network; User B-Recevier connecting to cellular and RCS), 
the user terminal comprising a controller configured to trigger, on receipt of a contact terminal network notification from the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server), 
a toggling of the user terminal into a first mode of transmission for the contact terminal, when the user terminal is in a second mode of transmission for the contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages); receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages).
However, RCC.61 does not explicitly teach the message server; the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network; receipt of the connection notification originated from the message server; a message forwarded by the message server of the first network.

But, RCC.07 in a similar or same field of endeavor teaches the message server (section 3.12.4.2.1.1, messaging server for store and forward); the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients); receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network forwarded by the message server of the first network (section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network).


Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 does not explicitly teach receiving from a message server; the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network; receipt of the connection notification originated from the message server; a message forwarded by the message server of the first network.
But, RCC.07 in a similar or same field of endeavor teaches receiving from the message server of the first network (section 3.12.4.2.1.1, messaging server for store and forward); the message server of the first network configured to send the contact terminal network connection notification to the user terminal upon receipt of a message from the contact terminal via the first network ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt of the connection notification originated from the message server ((A) fig. 36, setting up a Closed Group Chat, section 3.2.4.6.1, messaging server for store and forward the SIP invite request and SIP ok; (B) fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients); receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network forwarded by the message server of the first network (section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 and RCC.07 do not teach the contact terminal network connection notification indicating that the contact terminal has connected to the first network; the toggling being performed while the user terminal is in the second mode of transmission for the contact terminal, before receipt by the user terminal of a message from the contact terminal in the first mode of transmission.
But, VYMENETS et al. (US 20100217809) in a similar or same field of endeavor teaches the contact terminal network connection notification indicating that the contact terminal has connected to the first network (par. 102, 128, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…   User A selects button 350 to continue chatting with User B in Facebook.TM. Chat, thereby switching the current messaging client mode 356 from the pin-to-pin messenger to Facebook.TM. Chat mode 356b); the toggling being performed while the user terminal is in the second mode of transmission for the contact terminal (claim 8, par. 128, 129, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…Selecting one of these buttons 350, 351 toggles the current messaging client to the desired standby messaging client), before receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network (par. 88, 128, 129, the current messaging client mode 356b has been updated in the information bar 334 and the conversation screen 334 remains active between User A and User B. This indicates that the current messaging conversation, using the pin-to-pin messaging client, becomes the previous messaging conversation and a new messaging conversation is started utilizing the desired messaging client, in this example Facebook.TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VYMENETS in the system of RCC.61 and RCC.07 to implement the setting the preferred received protocol.
The motivation would have been to optimize the preferred protocol in different scenarios. 

Regarding claim 6, RCC.61 teaches a method of managing messages implemented by a server on a first network (R3-3-8, capability and availability server), the method of managing messages implemented when a user terminal is in a second mode of transmission for a contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, Parties in SMS conversation), the method comprising: sending to the user terminal of a contact terminal network connection notification (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server), the contact terminal network connection notification triggering a toggling of the user terminal into a first mode of transmission for the contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages); forwarding to the user terminal a message from the contact terminal in the first mode of transmission via the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages).
However, RCC.61 does not explicitly teach the message server; upon receipt of a message from the contact terminal via the first network, sending to the user terminal;
But, RCC.07 in a similar or same field of endeavor teaches the message server (section 3.12.4.2.1.1, messaging server for store and forward); upon receipt of a message from the contact terminal via the first network (fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server)), sending to the user terminal of a notification of connection to the first network of the contact terminal (fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network);

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 and RCC.07 do not teach the contact terminal network connection notification indicating that the contact terminal has connected to the first network; the toggling before receipt by the user terminal of a message from the contact terminal in the first mode of transmission.
But, VYMENETS et al. (US 20100217809) in a similar or same field of endeavor teaches the contact terminal network connection notification indicating that the contact terminal has connected to the first network (par. 102, 128, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…   User A selects button 350 to continue chatting with User B in Facebook.TM. Chat, thereby switching the current messaging client mode 356 from the pin-to-pin messenger to Facebook.TM. Chat mode 356b); the toggling before receipt by the user terminal of a message from the contact terminal in the first mode of transmission (par. 88, 128, 129, the current messaging client mode 356b has been updated in the information bar 334 and the conversation screen 334 remains active between User A and User B. This indicates that the current messaging conversation, using the pin-to-pin messaging client, becomes the previous messaging conversation and a new messaging conversation is started utilizing the desired messaging client, in this example Facebook.TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VYMENETS in the system of RCC.61 and RCC.07 to implement the setting the preferred received protocol.
The motivation would have been to optimize the preferred protocol in different scenarios. 


Regarding claim 7, RCC.61 teaches the method of claim 6, wherein the method for managing messages further comprises, when a user terminal is in a second mode of transmission for a contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, Parties in SMS conversation), detecting a connection to the first network of the contact terminal (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party)), subsequent to which the sending of the notification of connection is performed (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party)).

Regarding claim 8, RCC.61 teaches the method of claim 7, wherein detecting a connection to the first network of the contact terminal comprises detecting a message originating from the contact terminal via the first network (R4-3-1, The A-Party Operator shall be able to request to revoke a RCS chat message that has been sent to the B-Party. (e.g., but not limited to, the case that a Delivery notification has not been received and the operator intends to try a second delivery using a different Messaging Service); R3-3-3-2, R3-3-3-3, polling the device to determine the capability and availability).

Regarding claim 10, RCC.61 teaches the method of claim 6, wherein the method of managing messages comprises, when a terminal of a user is in a second mode of transmission for a terminal of a contact (section 4.2.3, R4-13-8-2, R4-13-8-3, Parties in SMS conversation), a generation of a notification of connection to the first network of a terminal of a contact of a terminal of a user (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server), the generation of the notification of connection providing the notification of connection generated on the sending to the terminal of the user (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party)).

Regarding claim 11, RCC.61 teaches the method of claim 10, wherein the generation of notification of connection is triggered by an event relating to a connection to the first network of the contact terminal from among: 
the detection of connection to the first network of the contact terminal (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party)).; and 
a toggling into a second mode of transmission of the user terminal for the contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages).

Regarding claim 12, RCC.61 teaches the method of claim 10, wherein an implementation of the sending of the notification is dependent on a state of connection to the first network of the user terminal (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party)).

Regarding claim 14, RCC.61 teaches a server of a first network comprising a sender configured to: 
send, when a user terminal is in a second mode of transmission for a contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, Parties in SMS conversation), to the user terminal a contact terminal network connection notification (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server), the contact terminal network connection notification triggering a toggling of the user terminal into a first mode of transmission for the contact terminal (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages); forwarding to the user terminal a message from the contact terminal in the first mode of transmission via the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages).
However, RCC.61 does not explicitly teach the message server; upon receipt of a message from the contact terminal via the first network, sending to the user terminal;
But, RCC.07 in a similar or same field of endeavor teaches the message server (section 3.12.4.2.1.1, messaging server for store and forward); upon receipt of a message from the contact terminal via the first network (fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server)), sending to the user terminal of a notification of connection to the first network of the contact terminal (fig. 12: Adding/Editing a contract; fig. 13: Capabilities via OPTIONS message; section 2.11.3, Messaging server routing the RCS SIP requests to RCS Clients; section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network); receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network forwarded by the message server of the first network (section 2.15.1, RCS application server (e.g. RCS Messaging server); section 3.2.4.6.2 and section 3.3.1.1, the messaging server provides the routing to the USER device when receiving message from another user device in the other network).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 and RCC.07 do not teach he contact terminal network connection notification indicating that the contact terminal has connected to the first network; the toggling performed prior to receipt of a message by the user terminal from the contact terminal via the first network while the user terminal is in the second mode of transmission for the contact terminal, before forwarding to the user terminal a message from the contact terminal in the first mode of transmission.
But, VYMENETS et al. (US 20100217809) in a similar or same field of endeavor teaches the contact terminal network connection notification indicating that the contact terminal has connected to the first network (par. 102, 128, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…   User A selects button 350 to continue chatting with User B in Facebook.TM. Chat, thereby switching the current messaging client mode 356 from the pin-to-pin messenger to Facebook.TM. Chat mode 356b); the toggling performed prior to receipt of a message by the user terminal from the contact terminal via the first network while the user terminal is in the second mode of transmission for the contact terminal (claim 8, par. 128, 129, This change in active conversation status, or more generally change in connectivity information, triggers the display of the standby messaging client window 346, which offers options of available standby messaging clients common to both the user and the logged-off contact. In this example, User A and User B may exchange messages with Facebook.TM. Chat and SMS, in addition to the pin-to-pin messaging client…Selecting one of these buttons 350, 351 toggles the current messaging client to the desired standby messaging client), before receipt by the user terminal of a message from the contact terminal in the first mode of transmission via the first network (par. 88, 128, 129, the current messaging client mode 356b has been updated in the information bar 334 and the conversation screen 334 remains active between User A and User B. This indicates that the current messaging conversation, using the pin-to-pin messaging client, becomes the previous messaging conversation and a new messaging conversation is started utilizing the desired messaging client, in this example Facebook.TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VYMENETS in the system of RCC.61 and RCC.07 to implement the setting the preferred received protocol.
The motivation would have been to optimize the preferred protocol in different scenarios. 

Regarding claim 15, RCC.61 teaches the messaging server of claim 14, wherein the messaging server comprises a detector of connection to the first network of a contact terminal configured to trigger a sending by the sender of the notification of connection (4.2.3, R4-13-3-3, R4-13-3-4, r4-13-5, the messaging service to be proposed for sending messages Shall be determined by the connectivity status of the sender (A-Party) and receiver (B-Party)).

Regarding claim 16, RCC.61 teaches the method of claim 1, wherein the first network is a network of a first type and the second network is a network of a second type R15-5-25, data switches and Circuit switch fall back).

Regarding claim 17, VYMENETS et al. (US 20100217809) in a similar or same field of endeavor teaches the method of claim 1, additionally comprising, prior to receiving the contact terminal network connection notification from a messaging server of the first network (par. 102), toggling the user terminal from the first mode of transmission to the second mode of transmission due to a connectivity problem of the contact terminal in the first mode of transmission (par. 88, 102, 128; par. 115, Upon detecting User A's second input for selecting a messaging client, the selected messaging client is designated as the active, or in this case, default messaging client. More particularly, when User A selects the default messaging icon 258c, (i.e. for SMS in this example), the IM default manager 54 will set the SMS mode as the current default messaging client for User B).

Regarding claim 18, RCC.61 teaches the method of claim 1, wherein the messaging server of the first network is configured to send the contact terminal network connection notification upon receipt of a message intended for the user terminal from the contact terminal via the first network (section 4.2.3, R4-13-8-2, R4-13-8-3, the proposed messaging service shall stay SMS during the active conversation unless A-party receives an RCS message when it shall change to RCS for further messages; R4-13-3, Capability server deliver capabilities and R5-26-3, notifications on delivery status information shall be stored and forwarded in the store and forward server).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over RCC.61 (“RCS Common Core Service Description Document Version 1.0”), RCC.07 (“Rich Communication Suite 6.0 Advanced Communications Services and Client Specification Version 7.0”), and VYMENETS et al. (US 20100217809) as applied to claim 7 above, and further in view of MARYA et al. (US 20160275301).

Regarding claim 9, RCC.61 teaches the method of claim 7, wherein detecting a connection to the first network of the contact terminal comprises detecting a reception of a control message for deleting a message (R4-13-3-1, revoking message), the control message originating from the terminal (R4-13-3-1).
However, RCC.61 does not explicitly teach a reception by the messaging server of a control message for deleting a message stored on the messaging server.
But, RCC.07 in a similar or same field of endeavor teaches a reception by the messaging server of a control message for deleting a message stored on the messaging server (section 3.3.4.1.10.2, messaging server handling the messagerevoke, which remove the mssage when message is not able to deliver);

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RCC.07 in the system of RCC.61 to implement the messaging server with capability server.
The motivation would have been to centralizing control to provide easier management.
However, RCC.61 and RCC.07 do not explicitly teaches revoke by the contact terminal
But, MARYA et al. (US 20160275301) in a similar or same field of endeavor teaches revoke by the contact terminal (par. 77).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MARYA in the system of RCC.61 and RCC.07 and VYMENETS for the contact server to send revoke.
The motivation would have been to prevent receiving unnecessary message.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/07/2022